AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON NOVEMBER 23, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PUBLIC SERVICE ELECTRIC AND GAS COMPANY (Exact name of registrant as specified in charter) NEW JERSEY 22-1212800 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 80 PARK PLAZA P.O. BOX 570 NEWARK, NEW JERSEY 07101-0570 (973) 430-7000 (Address, including zip code, and telephone number, including area code, of registrants principal executive office) CAROLINE DORSA EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER 80 PARK PLAZA P.O. BOX 570 NEWARK, NEW JERSEY 07101-0570 (973) 430-7000 (Name, address, including zip code, and telephone number, including area code, of agent for service) WITH COPIES TO: JAMES T. FORAN, ESQUIRE HOWARD G. GODWIN, JR., ESQUIRE GENERAL CORPORATE COUNSEL SIDLEY AUSTIN LLP 80 PARK PLAZA P.O. BOX 570 NEW YORK, NEW YORK 10019 NEWARK, NEW JERSEY 07101-0570 (continued on following page) APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: From time to time after the Registration Statement becomes effective, as determined by market conditions and other factors. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. £ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box. S If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. S If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. £ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer S Smaller reporting company £ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title Of Each Class Of Securities To Be Registered Amount To Be Registered (1) Proposed Maximum Offering Price Per Unit (1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee(1) Cumulative Preferred Stock First and Refunding Mortgage Bonds Secured Medium-Term Notes Senior Debt Securities Total (1) An indeterminate aggregate initial offering price or number of the securities of each identified class is being registered as may from time to time be issued at indeterminate prices. Separate consideration may or may not be received for securities that are issuable on conversion or exchange of other securities. In accordance with Rules 456(b) and 457(r) under the Securities Act of 1933, as amended, the Registrant is deferring payment of all registration fees that may be payable. EXPLANATORY NOTE This Registration Statement contains the following three separate prospectuses: 1. A form of prospectus to be used in connection with offerings by Public Service Electric and Gas Company of its Cumulative Preferred Stock. 2. A form of prospectus to be used in connection with offerings by Public Service Electric and Gas Company of its First and Refunding Mortgage Bonds and Secured Medium-Term Notes. 3. A form of prospectus to be used in connection with offerings by Public Service Electric and Gas Company of its Senior Debt Securities. 1 PROSPECTUS Public Service Electric and Gas Company 80 Park Plaza, P.O. Box 570 Newark, New Jersey 07101-0570 (973) 430-7000 Cumulative Preferred Stock We may offer from time to time, together or separately, one or more series of our Cumulative Preferred Stock. When a particular series of Cumulative Preferred Stock is offered, we will prepare a prospectus supplement setting forth the particular terms of the offered securities. You should read this prospectus and any prospectus supplement carefully before you make any decision to invest in any securities that may be offered. The Cumulative Preferred Stock may be offered in amounts, at initial offering prices and on terms to be determined at the time of offering. We will sell the Cumulative Preferred Stock as set forth in the Plan of Distribution in this prospectus or in accordance with the procedures set forth in any applicable prospectus supplement. This prospectus may not be used to consummate sales of the Cumulative Preferred Stock without the delivery of one or more prospectus supplements. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed on the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. Investing in our Cumulative Preferred Stock involves risks. You should carefully consider the information in the section entitled Risk Factors contained in our most recently filed Annual Report on Form 10-K and our other periodic reports filed with the Securities and Exchange Commission and incorporated by reference into this prospectus before you invest in our Cumulative Preferred Stock. The date of this prospectus is November 23, 2011. TABLE OF CONTENTS Page About this Prospectus 3 Where you Can Find More Information 3 Forward-Looking Statements 5 Risk Factors 6 Public Service Electric and Gas Company 6 Use of Proceeds 7 Description of the Cumulative Preferred Stock 7 Plan of Distribution 9 Legal Opinions 11 Experts 11 2 ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission (the SEC) using a shelf registration process. Under this shelf process, we may, from time to time, sell the Cumulative Preferred Stock described in this prospectus in one or more offerings of one or more series. This prospectus provides a general description of the Cumulative Preferred Stock we may offer. Each time we sell Cumulative Preferred Stock, we will provide a prospectus supplement that will contain specific information about the terms of that offering. The prospectus supplement may also add, update or change information contained in this prospectus. You should read both this prospectus and any prospectus supplement together with additional information described under the heading Where You Can Find More Information. In this prospectus, unless the context indicates otherwise, the words and terms PSE&G, we, our, ours and us refer to Public Service Electric and Gas Company and its consolidated subsidiaries. We may use this prospectus to offer our Cumulative Preferred Stock from time to time. We sometimes refer to our Cumulative Preferred Stock that may be offered under this prospectus as the Securities. We believe that we have included or incorporated by reference all information material to investors in this prospectus, but certain details that may be important for specific investment purposes have not been included. For more detailed information about the Securities, you should read the exhibits filed with or incorporated by reference into the registration statement. WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and current reports and other information with the SEC. Our filings are available to the public over the Internet on the SECs web site at http://www.sec.gov, as well as on our web site at www.pseg.com. None of the information contained at any time on our web site is incorporated by reference into this prospectus. You may read and copy any material on file with the SEC at the SECs Public Reference Room at treet, N.E., Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information on the Public Reference Room. You may also inspect these documents at the New York Stock Exchange, Inc., where certain of our previously issued securities are listed. The SEC allows us to incorporate by reference documents that we file with it, which means that we can disclose important information to you by referring you to those documents. The information incorporated by reference or deemed incorporated by reference is an important part of this prospectus, and information that we file later with the SEC will be deemed to automatically update and supersede this incorporated information. We incorporate by reference the information in the documents listed below that has been filed with the SEC. Our Annual Report on Form 10-K for the year ended December 31, 2010. Our Quarterly Reports on Form 10-Q for the quarters ended March 31, 2011, June 30, 2011 and September 30, 2011. We also incorporate by reference any future filings made with the SEC under Section 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended (the Exchange Act), on or after the date of this prospectus and prior to the termination of any particular offering of Securities, except for current reports on Form 8-K containing only disclosure furnished under Item 2.02 or 7.01 of Form 8-K and exhibits relating to such disclosure, unless otherwise specifically stated in the Form 8-K. 3 You can get a free copy of any of the documents incorporated by reference in this prospectus by making an oral or written request directed to: Vice President, Investor Relations PSEG Services Corporation 80 Park Plaza, 6th Floor Newark, NJ 07102 Telephone (973) 430-6565 You should rely only on the information contained or incorporated by reference or deemed to be incorporated by reference in this prospectus or in the prospectus supplement or documents to which we otherwise refer you. We have not authorized anyone else to provide you with different or additional information. You should not rely on any other information or representations. Our business, prospects, financial condition and results of operations may change after this prospectus and the prospectus supplement are distributed to you. You should not assume that the information in this prospectus and the prospectus supplement is accurate as of any date other than the dates on the front of those documents. You should read all information supplementing this prospectus. 4 FORWARD-LOOKING STATEMENTS This prospectus and any prospectus supplement, including the documents incorporated by reference or deemed to be incorporated by reference, include forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. All statements, other than statements of historical facts, included in this prospectus and any prospectus supplement and the documents incorporated by reference or deemed to be incorporated by reference that address activities, events or developments that we expect or anticipate will or may occur in the future, including such matters as our future performance, future capital expenditures and growth, revenues, earnings, business strategy, market and industry developments and prospects, are forward-looking statements. When used in this prospectus, any prospectus supplement or in documents incorporated by reference or deemed to be incorporated by reference, the words will, anticipate, intend, estimate, believe, expect, plan, should, hypothetical, potential, forecast, project, and variations of such words and similar expressions are intended to identify forward-looking statements. These statements are based on assumptions and analyses made by us in light of our experience and our perception of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances. However, actual results and developments may differ materially from our expectations and predictions due to a number of risks and uncertainties, many of which are beyond our control. Certain factors that could cause actual results to differ materially from those contemplated in any forward-looking statements are discussed in the Risk Factors and Managements Discussion and Analysis of Financial Condition and Results of Operations sections of our most recently filed Annual Report on Form 10-K and any subsequently filed Quarterly Reports on Form 10-Q and in the notes to our financial statements and other information filed with the SEC. These factors include, but are not limited to: adverse changes in energy industry law, policies and regulation, including market structures and a potential shift away from competitive markets toward subsidized market mechanisms, transmission planning and cost allocation rules, including rules regarding how transmission is planned and who is permitted to build transmission in the future, and reliability standards, any inability of our transmission and distribution businesses to obtain adequate and timely rate relief and regulatory approvals from federal and state regulators, changes in federal and state environmental regulations that could increase our costs or limit our operations, any deterioration in our credit quality or the credit quality of our counterparties, availability of capital and credit on commercially reasonable terms and conditions and our ability to meet cash needs, any inability to realize anticipated tax benefits or retain tax credits, delays in receipt of necessary permits and approvals for our construction and development activities, delays or unforeseen cost escalations in our construction and development activities, increase in competition in energy markets in which we compete, challenges associated with recruitment and/or retention of a qualified workforce, adverse performance of our defined benefit plan trust fund investments and changes in discount rates and funding requirements, and changes in technology and customer usage patterns. Additional information concerning these factors is referred to under Risk Factors. All of the forward-looking statements made in this prospectus and any prospectus supplement or in the documents incorporated by reference or deemed to be incorporated by reference are qualified by these cautionary statements and we cannot assure you that the results or developments anticipated by us will be realized or, even if realized, will have the expected consequences to, or effects on, us or our business, prospects, financial condition or results of operations. You should not place undue reliance on these forward-looking statements in making your investment decision to purchase our Cumulative Preferred Stock. Except as may be required by federal securities laws, we expressly disclaim any obligation or undertaking to release publicly any 5 updates or revisions to these forward-looking statements to reflect events or circumstances that occur or arise or are anticipated to occur or arise after the date hereof. In making an investment decision regarding our Cumulative Preferred Stock, we are not making, and you should not infer, any representation about the likely existence of any particular future set of facts or circumstances. The forward-looking statements contained in this prospectus, any prospectus supplement and the documents incorporated by reference or deemed to be incorporated by reference herein or therein are intended to qualify for the safe harbor provisions of Section 27A of the Securities Act of 1933, as amended (the Securities Act), and Section 21E of the Exchange Act. RISK FACTORS Your investment in the Cumulative Preferred Stock involves certain risks. In consultation with your own financial and legal advisers, you should carefully consider, among other matters, the discussion of risks in our most recently filed Annual Report on Form 10-K and our other periodic reports filed with the SEC and incorporated by reference into this prospectus and any discussion of risks that may be included in the applicable prospectus supplement and other information contained in the documents incorporated by reference or elsewhere in this prospectus, before deciding whether an investment in the Cumulative Preferred Stock is suitable for you. Such factors could have a material adverse effect on our business, prospects, financial condition or results of operations and on the trading price of the Cumulative Preferred Stock. Such factors could affect actual results and cause our results to differ materially from those expressed in any forward-looking statements made by, or on behalf of, us. See Forward-Looking Statements. PUBLIC SERVICE ELECTRIC AND GAS COMPANY We are an operating public utility company engaged principally in the transportation, distribution and sale of electric energy and gas service in New Jersey. We currently supply electric energy and gas service in areas of New Jersey where approximately 5.5 million people, about 70% of the States population, reside. Our electric and gas service area is a corridor of approximately 2,600 square miles running diagonally across New Jersey from Bergen County in the northeast to an area below the City of Camden in the southwest. The greater portion of this area is served with both electricity and gas, but some parts are served with electricity only and other parts with gas only. As of December 31, 2010, we provided service to approximately 2.2 million electric customers and approximately 1.8 million gas customers. This heavily populated, commercialized and industrialized territory encompasses most of New Jerseys largest municipalities, including its six largest citiesNewark, Jersey City, Paterson, Elizabeth, Trenton and Camdenin addition to approximately 300 suburban and rural communities. This service territory contains a diversified mix of commerce and industry, including major facilities of many corporations of national prominence. Our load requirements are split among residential, commercial and industrial customers. We believe that we have all the franchises (including consents) necessary for our electric and gas distribution operations in the territory we serve. Such franchise rights are not exclusive. We are subject to regulation by the New Jersey Board of Public Utilities (BPU) and the Federal Energy Regulatory Commission (FERC). Revenues for our electric transmission services are based upon tariffs approved by the FERC. Revenues for our electric distribution and gas delivery services are based upon tariffs approved by the BPU. We also provide non-tariff competitive services, such as appliance repair services, as well as energy efficiency programs, and develop, install and operate solar power systems, subject to BPU regulations. We are a New Jersey corporation and all of our common stock is owned by Public Service Enterprise Group Incorporated (PSEG). Our principal office is located at 80 Park Plaza, Newark, New Jersey 07102 and our telephone number is 973-430-7000. 6 Consolidated Ratios of Earnings to Fixed Charges and Preference Dividends Our consolidated ratios of earnings to fixed charges and preference dividends for each of the periods indicated are as follows: Years Ended December 31, Nine Months Ended September 30, 2011 Ratios of Earnings to Fixed Charges and Preference Dividend Requirements(1) 3.95 2.80 2.68 2.77 2.87 2.26 (1) The term Earnings is defined as pretax income from continuing operations to which is added the amount of fixed charges adjusted to exclude (a) the amount of any interest capitalized during the period, (b) the actual amount of any preferred securities dividend requirements of majority owned subsidiaries and (c) preferred stock dividends which were included in such fixed charges amount but not deducted in the determination of pre-tax income. Fixed Charges represent (a) interest, whether expensed or capitalized, (b) amortization of debt discount and premium expense, (c) an estimate of interest implicit in rentals and (d) preferred securities dividend requirements of majority owned subsidiaries and preferred stock dividends, increased to reflect the pre-tax earnings requirement for PSE&G. All outstanding preferred stock was redeemed in the first quarter of 2010. You can obtain additional information about us in the reports and other documents incorporated by reference in this prospectus. See Where You Can Find More Information. USE OF PROCEEDS Unless we state otherwise in the prospectus supplement, net proceeds from the sale of the Cumulative Preferred Stock will be added to our general funds and will be used for general corporate purposes, including the redemption or refunding of our outstanding indebtedness. DESCRIPTION OF THE CUMULATIVE PREFERRED STOCK The following description summarizes the material provisions of Articles IV and V of our Restated Certificate of Incorporation, as amended, and as proposed to be amended to create a new series of Cumulative Preferred Stock, copies of which Restated Certificate of Incorporation and amendments thereto (hereinafter called the Charter), and the proposed amendment creating the Cumulative Preferred Stock, are filed as Exhibits 3-1a to 3-1c to the registration statement of which this prospectus is a part. It does not, however, describe every aspect of those provisions and the Cumulative Preferred Stock. For the complete text of such provisions reference is made to such exhibits, and to the particular Articles and Subdivisions of the Charter, hereinafter referred to, and the following description is qualified in its entirety by such reference. Each time we sell Cumulative Preferred Stock, we will also provide a prospectus supplement that will contain specific information about the terms of that offering. The Charter authorizes the issuance of two classes of Cumulative Preferred Stock (hereinafter collectively called the preferred stock) consisting of 7,500,000 shares of Cumulative Preferred Stock having a par value of $100 per share (hereinafter called Preferred Stock ($100 Par)) and 10,000,000 shares of Cumulative Preferred Stock-$25 Par (hereinafter called Preferred Stock-$25 Par). All shares of Preferred Stock ($100 Par) and Preferred Stock-$25 Par which are redeemed by us are cancelled and, upon such cancellation, are restored to the status of authorized but unissued shares, not classified as to series. The Preferred Stock ($100 Par) and the Preferred Stock-$25 Par rank equally with respect to dividends and distribution of our assets upon liquidation or dissolution. All series of each class of preferred stock rank equally with all other series of the same class, and all series of the same class must be alike in all respects, except for variations and differences between series as to rate of dividends, redemption provisions, amounts payable upon liquidation or dissolution, any sinking fund and any conversion rights, all as determined by our Board of Directors. If any dividends or the amounts payable on our liquidation or dissolution are not paid in full upon all shares of preferred stock, all shares of preferred stock shall participate ratably, as to the payment of dividends, in proportion to the sums which would be payable thereon if all dividends thereon were paid in full, and, in case of our liquidation or dissolution, in proportion to the sums which would be payable on such liquidation or dissolution if all sums payable thereon to holders of all shares of preferred stock were discharged in full. 7 As of September 30, 2011, there were no shares of Preferred Stock ($100 Par) or Preferred Stock-$25 Par issued and outstanding. Dividend Rights See the accompanying prospectus supplement. So long as any shares of preferred stock are outstanding, no dividend (other than dividends payable in shares of common stock) may be paid on or set apart for the common stock, nor may any shares of common stock be purchased, redeemed or otherwise acquired by us or any of our subsidiaries, unless (i) we are not in arrears in respect of any dividends on, or sinking fund for any series of, preferred stock; (ii) full dividends on all outstanding shares of preferred stock for the then current quarterly dividend period have been declared and set apart; and (iii) after giving effect to the payment of such dividend or such purchase, redemption or other acquisition, the capital represented by our common stock, plus our surplus, exceeds the aggregate of the amounts payable on our involuntary liquidation or dissolution in respect of all shares of preferred stock then outstanding. No dividends may be paid on our capital stock except out of our earned surplus. Voting Rights If dividends upon any shares of preferred stock are in arrears in an amount at least equal to the annual dividend thereon, the holders of preferred stock, voting separately as a single class, are entitled to elect a majority of our Board of Directors. Such voting rights of the holders of preferred stock to elect directors shall continue until all accumulated and unpaid dividends thereon have been paid, whereupon all such voting rights shall cease, subject to being again revived from time to time. Without the consent of the holders of two-thirds of the preferred stock then outstanding, voting as a single class, we may not issue preferred stock unless (1) our net earnings available for the payment of interest charges, after provisions for all taxes, for any 12 consecutive months out of the 15 preceding months, shall have been at least 1 1 / 2 times the aggregate of the annual interest requirements on our indebtedness to be outstanding immediately after the issuance of such shares and the annual dividend requirements on all preferred stock to be then outstanding, and (2) our capital represented by our common stock, plus our surplus, shall exceed the aggregate of the amounts payable on our involuntary liquidation or dissolution in respect of all shares of our preferred stock to be outstanding immediately after the issuance of such additional shares. When voting as a single class the holders of Preferred Stock ($100 Par) are entitled to one vote per share, and the holders of Preferred Stock-$25 Par are entitled to 1
